Hon. Jonathan A. Weinstein Village Attorney, Woodsburgh
This is in response to your letter wherein you ask the following questions:
  "1. May a village grant Peace Officer status to Village Constables?
  "2. Are such Village Constables empowered to serve appearance tickets?"
Village constables are, by definition, peace officers pursuant to Criminal Procedure Law, § 1.20 (33) (q). Therefore, in answer to your first question, it would appear to be superfluous for the village to grant the constables powers which they already possess. These powers, incidentally, have been greatly increased by recent legislation. Chapter 495 of the Laws of 1978 amended the Municipal Home Rule Law (§ 10 [4] [a]) and the Criminal Procedure Law (§§ 150.10 and 150.20[3]) to allow local legislative bodies to authorize peace officers to issue appearance tickets relating to the enforcement of any statute, local law, ordinance, rule or regulation affecting the public health, safety and welfare.
Accordingly, it is our opinion that village constables, as peace officers, may be authorized to issue appearance tickets relating to the foregoing areas.